BY THE COURT
Epitomized Opinion.
In the Montgomery Common Pleas, Mary Gruver brought this action, seeking to have the court construe a deed as written, and to reform said deed to the intention of the parties thereto. It seems that in 1876, a John Kemp conveyed to the Seminary a tract of land in form of a fee simple deed containing covenants of warranty. This clause is contained therein:
“Said John Kemp is to hold possession of premises until trustees of Seminary wish to enter thereon for purpose of erecting Seminary building, that being the consideration of the conveyance. The supposed value of said land is $10,000.”
The amended petition sets forth that the Seminary decided to remove from said lands moving to the outskirts of Dayton. The Seminary demurred to both causes of action and demurrers both were sustained.
On prosecution of error, Gruver claims that 'because no actual consideration took place the land should revert to heirs; and since the removal was a discontinuance of terms in deed, it should revert. Seminary claims a fee simple title. The Court of Appeals held:
1. Upon the face of the deed there is no condition of reverter and the Seminary therefore has a fee simple title. Village v. Greiner 58 OS 67.
.2. Seminary has not abandoned the purpose of its creation by moving. It still maintains on the new land a theological seminary.
3. The action to reform the deed should have been commenced within 10 years after its execution.
Demurrers to both causes of action were properly sustained. Judgment accordingly.